Citation Nr: 1100764	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  08-29 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to a compensable rating for right ear hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1969 to March 1972.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2007 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

In March 2010 the Veteran testified at a travel board hearing at 
the Nashville RO before the undersigned acting Veterans Law 
Judge.  The undersigned was designated by the Chairman of the 
Board to conduct that hearing and to render a final determination 
in this case.  38 U.S.C.A. §§ 7101(c), 7102 (West 2002).  A 
transcript of the hearing has been reviewed and associated with 
the claims file.  

This claim was previously before the Board in May 2010 and was 
remanded for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Board has determined that further development of the 
Veteran's claim is warranted. 

An April 2007 VA audiology note shows that the Veteran's hearing 
was examined.  The treatment record indicates that an audiogram 
may be viewed under the tools tab.  The audiogram was not 
provided in the text of the treatment record and does not appear 
to have been associated with the claims file.  The Board cannot 
fully and fairly evaluate the Veteran's claim for entitlement to 
a compensable rating for right ear hearing loss without a copy of 
this audiogram.  The Board emphasizes that records generated by 
VA facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file. See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  Hence, on remand, the RO must obtain a copy of 
the April 2007 audiogram from the Nashville VA medical center, 
following the procedures prescribed in 38 C.F.R. § 3.159 as 
regards requesting records from Federal facilities.

In addition, the medical evidence of record includes two private 
audiological examinations (dated in September 2008 and January 
2010) that have results in graphic form that have not been 
converted to an appropriate numerical form. Accordingly, this 
evidence, and any other such evaluations that may be associated 
with the record on remand, requires translation by a certified 
specialist.  See Kelly v. Brown, 7 Vet. App. 471 (1995).

Finally, the RO should seek clarification from the September 2008 
and January 2010 private medical examiners as to whether the 
Veteran's audiological testing was conducted by a state-licensed 
audiologist and whether the testing included a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  

Recently, in Savage v. Shinseki, No. 09-4406 (U.S. Vet. App. Nov. 
3, 2010) the Court held that when a private medical examination 
report is unclear or insufficient in some way, and it reasonably 
appears that a request for clarification could provide relevant 
information that is otherwise not in the record and cannot be 
obtained in some otherway, the Board must either seek 
clarification from the private examiner or clearly and adequately 
explain why such clarification is unreasonable.  See 38 U.S.C. §§ 
5103A(a), 7104(d)(1); Tyrues, 23 Vet.App. at 184; 38 C.F.R. §§ 
4.2, 19.9(a).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain a copy of the 
outstanding April 26, 2007, audiogram from 
the VA Outpatient Clinic, Chattanooga, 
Tennessee (which was signed by D.C.D., 
Audiologist), and inquire as to whether the 
April 2007 VA audiological examination was 
conducted by a state-licensed audiologist, 
and as to whether the speech discrimination 
scores contained therein were performed using 
the Maryland CNC test.  With respect to the 
April 26, 2007, VA audiogram the RO/AMC 
should ask for a translation of the graphical 
displays of the audiogram test results that 
have not been converted to an appropriate 
numerical form, to include a specific 
breakdown of the puretone threshold average 
for each ear, at the four frequencies (1,000, 
2,000, 3,000 and 4,000 Hertz).  All records 
and/or responses received should be 
associated with the claims file.

2.  With respect to the January 2010 private 
audiological reports, which are in graphical 
format, and bear the provider's initials of 
K.M.G., the RO/AMC should ask the Veteran to 
identify, by name and address (i.e., state, 
city and zip code), the private health care 
provider who conducted the January 2010 
audiological examination.  All requests and 
responses received should be associated with 
the claims file.

3.  After obtaining any necessary 
authorization, the RO/AMC should contact the 
September 2008 and January 2010 private 
health care providers who conducted the 
audiological examinations (which are in 
graphical format), and inquire as to whether 
the examinations were conducted by state-
licensed audiologists, and whether the speech 
discrimination tests were performed using the 
Maryland CNC test.  With respect to each of 
the above-noted private health care 
providers, the RO/AMC should ask that they 
translate the graphical displays of the 
audiogram test results contained in their 
respective private audiological examinations 
(in September 2008 and January 2010) that 
have not been converted to an appropriate 
numerical form; specifically, each of the 
private providers should be asked to provide 
a specific breakdown of the puretone 
threshold average for each ear, at the four 
frequencies (1,000, 2,000, 3,000 and 4,000 
Hertz).  All records and/or responses 
received should be associated with the claims 
file.

4.  The RO/AMC should advise the Veteran that 
he may submit a statement from each of the 
private health care providers who conducted 
the September 2008 (i.e., Better Hearing 
Center) and who conducted the January 2010 
(i.e., bearing the initials K.M.G.) 
addressing: (i) as to whether the respective 
examination was conducted by a state-licensed 
audiologist; (ii) as to whether the speech 
discrimination tests were performed using the 
Maryland CNC test; and (iii) the translation 
of the graphical displays of the audiogram 
test results contained in the private 
audiological examinations; specifically, each 
of the private providers should provide a 
specific breakdown of the puretone threshold 
average for each ear, at the four frequencies 
(1,000, 2,000, 3,000 and 4,000 Hertz).  All 
records and/or responses received should be 
associated with claims file.

5.  After completion of the foregoing and 
after undertaking any further notice or 
development deemed warranted by the record, 
the RO must readjudicate the Veteran's claim 
on the merits.  The RO's adjudication of the 
rating assigned for the Veteran's right ear 
hearing disability should include 
consideration of whether staged ratings, 
pursuant to Hart v. Mansfield, 21 Vet. App. 
505 (2007) are appropriate.

If the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on the 
claim for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the issue 
currently on appeal.  An appropriate period 
of time should be allowed for a response.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

